Citation Nr: 1206820	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  05-24 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected fungus of the feet and hands. 

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to herbicide exposure or as secondary to service-connected fungus of the feet and hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2004 rating decision in which the RO, inter alia, continued  a 30 percent rating for fungus of the feet and the palms of the hands, and denied service connection for neuropathy of the hands and feet.  The Veteran filed a notice of disagreement (NOD) in August 2004, and the RO issued a statement of the case (SOC) in May 2005.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2005.

In October 2006, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO; a transcript of that hearing is of record.

In May 2007, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in a July 2009 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration. 

In October 2009, the Board again remanded the claims on appeal to the RO, via the AMC in Washington, DC, for additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in an April 2011 SSOC) and returned these matters to the Board for further appellate consideration. 


For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Veterans Law Judge who conducted the October 2006 hearing is no longer employed at the Board.  The law requires that the Veterans Law Judge that conducted the Board hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Thus, the Veteran was given the opportunity to request another Board hearing.  In May 2011, the Veteran indicated that he desired a Board hearing at the RO (Travel Board hearing).

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules Travel Board hearings, a remand of these matters to the RO for the requested hearing is warranted.

Accordingly, these matters are hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the earliest available opportunity. The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.



The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

